Matter of Ramirez v Grasso (2018 NY Slip Op 02760)





Matter of Ramirez v Grasso


2018 NY Slip Op 02760


Decided on April 24, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2018

Sweeny, J.P., Richter, Webber, Gesmer, Moulton, JJ.


6367 1699/17 1812/17 -1473] 140/18 M-911

[*1]In re Jose Joaquin Ramirez, Petitioner,
vHon. George Grasso, etc., Respondent.


Jose Joaquin Ramirez, Petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Angel M. Guardiola II of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
And respondent having cross-moved to dismiss the proceeding,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied, the cross motion granted, and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 24, 2018
CLERK